        Case 5:20-cv-00036-MTT Document 43 Filed 12/22/20 Page 1 of 5


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

PASHION WILLIAMS,                           )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:20-CV-36 (MTT)
                                            )
EAN SERVICES, LLC.                          )
                                            )
                                            )
                Defendant.                  )
 __________________                         )


                                        ORDER

      Pro se plaintiff Pashion Williams has moved for summary judgment on her

disability discrimination claim against Defendant EAN Services, LLC. Because Williams

has not cited to any materials in the record, not shown that there are no genuine

disputes as to any material fact, and not shown that she is entitled to judgment as a

matter of law, Williams’s motion for summary judgment (Doc. 39) is DENIED.

                                   I. BACKGROUND

      Williams has not cited to the record to support any of her facts. Further, many of

her so-called facts are either legal conclusions or repeated allegations from her

amended complaint. Doc. 39-1. Nonetheless, the Court will explain what facts seem

undisputed and what the issues before the Court appear to be.

      Williams began working for EAN as a reservation sales agent in December 2016.

Docs. 39-1 ¶ 2; 41-1 ¶ 2. She was fired in late September 2019. Id. The reason given

by EAN for Williams’s termination was “unexcused absences.” Doc. 39-1 ¶ 17(a); 41-1

¶ 17(a). Williams claims that her last two unexcused absences occurred “due to
          Case 5:20-cv-00036-MTT Document 43 Filed 12/22/20 Page 2 of 5


problems associated with [her] hypertension in which she was medically examined [and]

instructed to remain off from work for two days[.]” 1 Doc. 39-1 ¶ 17(a). EAN disputes

that Williams missed work due to hypertension. Doc. 41-1 ¶ 17(a). Williams also

disputes the status of a previous absence and claims that absence should have been

excused due to the death of her sister-in-law. Doc. 39-1 ¶¶ 8-9. EAN argues the

authority Williams cites for this proposition does not apply to private employers, and

more importantly, the death of a family member has no relation to a disability

discrimination claim. Doc. 41 at 6.

        On October 25, 2018, Williams filed a charge of disability discrimination with the

EEOC, and she was issued a notice of right to sue on October 31, 2019. Docs. 39-1 ¶

21; 1-1 ¶ 21. Williams then filed suit with the Court, alleging disability discrimination

under Title I of the Americans with Disabilities Act (“ADA”).

                                           II. STANDARD

        A movant is entitled to summary judgment upon showing “that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). When the movant bears the burden of proof at

trial, it must show there is no genuine dispute that it has met the elements of its claim or

defense. See United States v. Four Parcels of Real Prop., 941 F.2d 1428, 1438 (11th

Cir. 1991). The non-movant may defeat a properly supported motion by producing

“significant, probative evidence demonstrating the existence of a triable issue of fact.”

Id. (quoting Chanel, Inc. v. Italian Activewear of Fla., Inc., 931 F.2d 1472, 1477 (11th




1Although Williams asserts she missed work due to hypertension in her statement of material facts, she
does not cite any evidence in the record to support this claim. Doc. 39 ¶ 17(a). Further, Williams does
not mention hypertension in her brief.


                                                  -2-
         Case 5:20-cv-00036-MTT Document 43 Filed 12/22/20 Page 3 of 5


Cir. 1991)). In other words, that there is indeed a genuine dispute regarding a material

fact. See id.

       “A factual dispute is genuine only if ‘a reasonable jury could return a verdict for

the nonmoving party.’” Info. Sys. & Networks Corp. v. City of Atlanta, 281 F.3d 1220,

1224 (11th Cir. 2002) (quotation marks omitted). Therefore, when deciding if summary

judgment is appropriate, the court must not “weigh the evidence and determine the truth

of the matter” on its own but should determine only whether a reasonable jury could find

in favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249. 255

(1986) (“[C]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge.”). In doing

so, the court should draw all justifiable inferences, and resolve any reasonable doubts

concerning the facts, in favor of the non-movant. Id. at 255.; Info. Sys. & Networks

Corp., 281 F.3d at 1224. If, after reviewing the entirety of the record “in the light most

favorable to the [non-movant],” the court determines a reasonable jury could not find in

favor of the non-movant, then summary judgment is appropriate. Strickland v. Norfolk

S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“[T]he District Court [must] consider

all evidence in the record when reviewing a motion for summary judgment—pleadings,

depositions, interrogatories, affidavits, etc.—and can only grant summary judgment if

everything in the record demonstrates that no genuine issue of material fact exists.”

(quoting Tippens v. Celotex Corp., 805 F.2d 949, 952 (11th Cir. 1986)); Info. Sys. &

Networks Corp., 281 F.3d at 1224.

                                      III. DISCUSSION

        The ADA forbids covered employers from discriminating against “qualified

individual[s] with a disability because of the disability” in any of the “terms, conditions,



                                              -3-
         Case 5:20-cv-00036-MTT Document 43 Filed 12/22/20 Page 4 of 5


[or] privileges of employment.” 42 U.S.C. § 12112(a). Employers are required to

provide reasonable accommodations for employees’ known disabilities unless such

accommodations would result in undue hardship to the employer. Morisky v. Broward

Cnty., 80 F.3d 445, 447 (11th Cir. 1996) (citing 42 U.S.C. § 12112(b)(5)(A)).

       The burden is on Williams to establish a prima facie case of disability

discrimination against EAN. Davis v. Fla. Power & Light Co., 205 F.3d 1301, 1305 (11th

Cir. 2000). To establish a prima facie case, Williams must prove that (1) she has a

disability; (2) she is a qualified individual under the ADA; and (3) she was subjected to

unlawful discrimination due to her disability. Id. Once Williams establishes a prima

facie case, the burden of production shifts to EAN to articulate a legitimate,

nondiscriminatory reason for its alleged violation. Cleveland v. Home Shopping

Network, Inc., 369 F.3d 1189, 1193 (11th Cir. 2004).

       As a general matter, neither Williams’s brief nor her attached statement of

material facts cites any evidence in the record as required by the Federal Rules of Civil

Procedure and this District’s Local Rules. Fed. R. Civ. P. 56(c)(1)(A); M.D. Ga. L.R. 56

(“Material Facts not supported by specific citation to particular parts of materials in the

record and statements in the form of issues or legal conclusions (rather than material

facts) will not be considered by the court.”). Further, her statement of material facts is

almost entirely a restatement of the allegations in her amended complaint. Docs. 39-1;

30. Muddying the waters even more, Williams confusingly denies some of her own

allegations in her reply brief. Doc. 42 at 3-4. Because Williams has failed to support

her facts with citations to the record, the Court will not consider Williams’s alleged facts.

Therefore, Williams has not carried her burden of showing there are no genuine

disputes as to any material facts.



                                             -4-
          Case 5:20-cv-00036-MTT Document 43 Filed 12/22/20 Page 5 of 5


        Looking past the procedural issues, substantively, Williams does not cite to any

law applicable to a disability discrimination claim. It appears the brief supporting her

motion focuses mostly on the classification of an absence she received while employed

for EAN. Doc. 39. Williams argues the absence in question should have been

classified as an excused absence because it occurred due to the unexpected death of

her sister-in-law. Id. at 1-2. Williams cites to a regulation for this proposition, but EAN

points out that this regulation only applies to “Civil Service Employment or Government

Employment,” making this regulation inapplicable to EAN. Doc. 41 at 5-7; see 5 CFR §

630.201(b). Either way, Williams has not explained how this relates to her disability

discrimination claim. In short, Williams has failed to show that no reasonable jury could

find for EAN on any of the essential elements of her claim. 2 See Four Parcels of Real

Prop., 941 F.2d at 1438.

                                           IV. CONCLUSION

        Because Williams has not established that there is no genuine dispute of material

fact or that she is entitled to judgment as a matter of law, her motion for summary

judgment (Doc. 39) is DENIED.

        SO ORDERED, this 22nd day of December, 2020.

                                                           S/ Marc T. Treadwell
                                                           MARC T. TREADWELL, CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




2In fact, Williams did not mention, much less prove, a single element of a disability discrimination claim in
her brief.


                                                     -5-
